DISSENTING 'OPINION OP
MR. JUSTICE WOLF.
Tlie information in this case, it seems t£> me, charges only the following single supposed act of conspiracy, namely, that Pedro F. Gotay and Eugenio Pérez Ríos conspired to sell and Ernesto Jiménez to buy, etc., certain series of questions (cuestionarios). All tbe rest of the information is makeweight to show the evil result of the alleged combination, the previous acts and the guilty knowledge and purpose of the parties at the time of such sale by two of the defendants and a purchase by the third. The only actual act of conspiracy charged is such purchase and such sale. In every purchase there must be somebody selling and somebody buying. There is necessarily a meeting of the minds to make a sale or purchase, but that meeting of minds does not relate back to the previous vicious acts of the sellers or the prospective intentions of the purchaser. This meeting of minds to make the sale is the only act of conspiracy actually charged and I maintain that such a meeting of minds, being generally á licit act and essential to a contract, does not undergo a transformation into a conspiracy by reason of anterior or ulterior acts or purposes. The act described as a conspiracy is a sale even though the object sold was illegally acquired: Now, while I believe an information might have been framed to cover all the acts of the defendants, my contention is that the pleader did not do so, but limited himself to describing *34or characterizing as a conspiracy what is a mere act of purchase or sale. Suppose the case of buying property knowing it to he stolen. This generally constitutes a crime in itself. This sole act does not make a conspiracy although in an indictment the averment should be added that the buyer and seller conspired to cheat the true owner out of his propeiTy. Other examples may readily be imagined or are indicated in the brief of the appellants. .
When one person is selling and another buying and that is all they are charged with having conspired to do, no conspiracy is described. '